Clark App. No. 2001-CA-48, 2002-Ohio-937. On April 12, 2002, appellant filed a notice of appeal and a memorandum in support of jurisdiction listing Matthew Ryan Arntz as co-counsel on behalf of appellant. Matthew Ryan Arntz is admitted to practice in Ohio but is not currently registered pursuant to Gov.Bar R. VI. Whereas Matthew Ryan Arntz is not registered active as required by S.Ct.Prac.R. 1(1),
IT IS ORDERED by the court, sua sponte, that the name of Matthew Ryan Arntz be stricken from appellant’s notice of appeal and memorandum in support of jurisdiction, and he shall not be permitted to appear in this case.